VIOSCA, Justice.
We granted a writ of certiorari in this case to review an order of the district judge commanding the plaintiff to produce in court the appraisal reports and any other written data and material in the possession of plaintiff used by either or both of its expert witnesses in a suit against defendant to expropriate his property for highway purposes and we issued a stay order suspending further proceedings pending our determination of the issues involved. Subsequent thereto the defendant, in order to expedite the trial of the case, filed a motion to withdraw his application for the order in question and requested the district court to revoke the order granting the motion, which was done.
It necessarily follows that the issue is moot and there remains nothing before us for consideration. Brown v. Mathieson Alkali Works, Inc., 212 La. 698, 33 So.2d 200; Tyson v. Spearman, 187 La. 223, 174 So. 269. The case of First National Bank Building Company Ltd., v. Dickson & Denny, 202 La. 970, 13 So.2d 283 cited by plaintiff clearly has no application.
For the reasons assigned, the writs and stay order heretofore issued herein are recalled.